Citation Nr: 1413592	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 2004 to December 2006.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of decision of the Education Office at the VA Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to the benefit sought on appeal. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran previously completed 32 months and 24 days of entitlement to Chapter 31 Vocational Rehabilitation benefits; there were 15 months and 6 days remaining on his entitlement as of June 2011. 

2.  Effective July 15, 2011, the Veteran made an irrevocable election to transfer his remaining entitlement to educational assistance benefits under Chapter 30 to Chapter 33 educational assistance benefits.

3.  As of June 29, 2011, the Veteran had 15 months and 6 days of full time benefits remaining, and VA is precluded from ordering an award of public funds to a statutorily ineligible claimant on the basis of equitable estoppel.  


CONCLUSION OF LAW

On June 29, 2011, the Veteran had no legal entitlement to VA educational assistance benefits in excess of 15 months and 6 days under Chapter 33, Title 38, United States Code.  38 U.S.C.A. § 3319 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.4020, 21.9550 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  For educational assistance claims, including the Post-9/11 GI Bill, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  See 38 C.F.R. § 21.9510 (2013).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA and, by analogy, the comparable educational assistance provisions, have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is, because no further notice or assistance to the claimant would result in a different outcome because, as will be addressed below, the facts make clear that entitlement to educational assistance benefits in excess of 15 months and 6 days as of June 29, 2011, under the Post-9/11 GI Bill are not warranted as a matter of law.  See Manning , 16 Vet. App. at 542-543; Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004; see also Mason v. Principi, 16 Vet. App. 129 (2002) (the Veteran did not serve on active duty during a period of war and was not eligible for non-service-connected pension benefits; because the law as mandated by statute, and not the evidence, is dispositive of the claim, the VCAA is not applicable); Livesay v. Principi, 15 Vet. App. 165 (2001) (the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).


Analysis

At issue in this case is not the Veteran's basic eligibility for Chapter 33 educational assistance benefits, as VA found him to be eligible for the receipt of these benefits based on his 866 days continuous days of active duty service after September 10, 2001.  Rather, the issue in this case involves computation of the total amount of Chapter 33 educational assessment benefits to which the Veteran is eligible.  In this regard, the Board notes that two separate notice letters were created by the RO, each dated June 29, 2011 - one informing the Veteran that he had 15 months and 6 days of full time benefits remaining and one informing him that he had 36 months and 0 days of full time benefits remaining.  The RO asserts that the Veteran was issued the later on June 29, 2011, and there was no evidence of the former in the Veteran's claims file.  The Veteran asserts that he only received the former, and that he relied on this letter to enroll in a graduate degree program at the Fuller Theological Seminary.

A review of the record shows that a letter dated June 29, 2011, was issued to the Veteran informing him that he had 15 months and 6 days of full time benefits remaining.  This was based on the fact that the Veteran had 866 days continuous days of active duty service after September 10, 2001, and that he had previously completed 32 months and 24 days of Chapter 31 Vocational Rehabilitation benefits.

The record also shows that on September 27, 2011, the Veteran was notified that his enrollment at the Fuller Theological Seminary had been recognized, and that the enrollment was from September 26, 2011, to December 9, 2011, during which he was to earn 12 credit hours.  He was informed that as of December 9, 2011, he would have 12 months and 22 days of benefits remaining.

In October 2011, the Veteran expressed disagreement with the foregoing letter indicating that he had received correspondence dated June 29, 2011, in which he was informed that he had 36 months and 0 days of full time benefits remaining.  The Veteran included a copy of this letter which does support the assertions of the Veteran.  The Board notes that the letter containing the original signature of the RO official has not been associated with the claims file.  Nevertheless, the Board concedes that the Veteran was provided with a notice letter as demonstrated by the record.

The Veteran does not dispute that he had previously received Chapter 31 Vocational Rehabilitation benefits, nor does he disagree with the RO's computation of benefits used or remaining eligibility.  Rather, the Veteran alleges that he detrimentally relied on the incorrect June 29, 2011, notice letter in enrolling in a graduate degree program that he could not afford to complete without the educational assistance.

Although the Board is aware of the Veteran's arguments, the criteria governing eligibility for the receipt of Chapter 33 educational assistance benefits are clear and specific and the Board is bound by these criteria.  The Board thus must find that, as a matter of law, the appellant is not eligible to receive additional educational assistance under Chapter 33. 

In this regard, the United States Supreme Court has held that the Appropriations Clause of the Constitution, U.S. CONST. art. I, § 9, cl. 7, precludes VA from ordering an award of public funds to a statutorily ineligible claimant on the basis of equitable estoppel.  See OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990); see also Utah Power & Light Co. v. United States, 243 U.S. 389, 408-09, 37 S.Ct. 387, 61 L.Ed. 791 (1917) ("the United States is neither bound nor estopped by acts of its officers or agents in entering into an arrangement or agreement to do or cause to be done what the law does not sanction or permit"). That precedent is controlling here.  While the Veteran did apparently rely on an incorrect June 29, 2011, notice to enroll in a graduate degree program, the fact remains that he is ineligible to receive benefits beyond those to which he is entitled, mainly the 15 months and 6 days remaining on June 29, 2011, and the 12 months and 22 days remaining on December 9, 2011.  In cases where, as here, the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board acknowledges the Veteran's honorable service and the unfortunate circumstances of his case.  The Board notes that the Veteran's arguments essentially constitute a theory of equitable relief.  The Board must deny this claim as a matter of law as lacking legal merit.  It is without authority to allow the appeal on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Secretary of VA, however, has discretionary equitable power to provide relief, and the Veteran is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant the claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7 (2013); see also Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992); Taylor, Harvey.  If the Veteran decides to seek such equitable consideration by the Secretary, he may want to consider contacting a Veterans service organization for assistance.


ORDER

Entitlement to additional VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


